Citation Nr: 1025874	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Service connection for a left subclavian shoulder/arm 
disorder.

2.  Service connection for cardiac arrest as secondary to a left 
subclavian shoulder/arm disorder.

3.  Service connection for a hernia disorder as secondary to a 
left subclavian shoulder/arm disorder.

4.  Service connection for paralyzed right hemi diaphragm 
disorder as secondary to a left subclavian shoulder/arm disorder.

5.  Service connection for a vagus nerve disorder with left vocal 
cord palsy as secondary to a left subclavian shoulder/arm 
disorder.




REPRESENTATION

Veteran represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  In May 2008, the Board remanded this matter 
for additional inquiry.  


FINDINGS OF FACT

1.  A left subclavian shoulder/arm disorder is not related to 
service.  

2.  A heart disorder is not related to service or to a service-
connected disorder.  

3.  A hernia disorder is not related to service or to a service-
connected disorder.  

4.  A paralyzed right hemi diaphragm disorder is not related to 
service or to a service-connected disorder.  

5.  A vagus nerve disorder with left vocal cord palsy is not 
related to service or to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The Veteran's subclavian shoulder/arm disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's heart disorder was not incurred in or 
aggravated by service, and is not related to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

3.  The Veteran's hernia disorder was not incurred in or 
aggravated by service, and is not related to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

4.  The Veteran's paralyzed right hemi diaphragm disorder was not 
incurred in or aggravated by service, and is not related to a 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

5.  The Veteran's vagus nerve disorder with left vocal cord palsy 
was not incurred in or aggravated by service, and is not related 
to a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for several 
disorders.  In the interest of clarity, the Board will initially 
discuss whether these claims have been properly developed for 
appellate purposes. The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been apprised of 
the law and regulations applicable to this matter, the evidence 
that would be necessary to substantiate the claims, and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA satisfied VCAA notification requirements here in a letter from 
VA dated in November 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159.  VA informed the Veteran of the evidence needed to 
substantiate his claims, and of the elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claims.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And VA notified 
the Veteran prior to the rating decision on appeal.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be 
provided to a claimant before the initial unfavorable RO 
decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO obtained medical records relevant to 
the appeal.  VA afforded the Veteran the opportunity to appear 
before one or more hearings to voice his contentions.  And VA 
provided the Veteran with VA compensation examination for his 
claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims that he injured his upper left extremity 
during service and thereby incurred a left subclavian 
shoulder/arm disorder.  And he claims that, secondary to that 
disorder and injury, he subsequently developed several other 
disorders - heart, hernia, right hemi diaphragm, and vagus nerve 
disorders.  

The Veteran's service treatment records do not indicate an injury 
to the left upper extremity.  In July 1989, the Veteran was 
involved in a motor vehicle accident.  Private treatment records 
indicate that a subsequent private angiogram indicated a left 
subclavian steal syndrome, for which the Veteran underwent 
surgery.  A November 1989 private letter of record states that, 
"an occlusion of the left subclavian artery at its origin . . . 
was felt to be old."   

Following the 1989 surgery, the Veteran developed the other 
disorders at issue here.  A May 1990 angiogram indicated 
complications for which the Veteran underwent surgery that caused 
voice hoarseness.  Damage to the vagus nerve, which caused 
paralysis of the left vocal cord, was later noted.  In September 
1990, the Veteran experienced a heart attack, for which he 
underwent surgery and implantation of a pace maker.  He 
experienced another heart attack in April 2001, for which he 
underwent another heart surgery, which resulted in an injury to 
the right phrenic nerve (which forms the basis of his service 
connection claim for paralyzed right hemi diaphragm).  The record 
also indicates that the Veteran underwent an umbilical hernia 
repair.   

In the rating decision on appeal, the RO denied the Veteran's 
claims.  For the reasons set forth below, the Board agrees with 
that decision.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in active service.  38 C.F.R. § 3.303(d).

The Veteran offers a theory of entitlement to service connection 
for his first claim that differs from that offered for claims two 
through five.  The Board will therefore address these claims 
separately below. 

	Left Subclavian Shoulder/Arm Disorder

The Veteran maintains that he incurred his left subclavian 
shoulder/arm disorder during service by hyperextending his left 
arm while trying to move a large safe.  He contends that the 
disorder was discovered in July 1989, while undergoing treatment 
for injuries incurred in an automobile accident that month.            

Direct service connection under 38 C.F.R. § 3.303 will be granted 
where the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

As detailed above the record is clear that the Veteran underwent 
surgery for left subclavian steal syndrome in July 1989.  
Moreover, a November 2009 VA compensation examination report 
notes status post repair of subclavian steal syndrome.  The 
evidence of record is divided, however, on the issue of whether 
this disorder relates to service.  The November 2009 VA examiner 
found the Veteran's disorder unrelated to service, while a 
private physician and nurse, in addition to lay statements from 
the Veteran and a fellow service member, indicate service 
connection for the disorder.  

The November 2009 VA examiner indicated an examination of the 
Veteran and a review of the claims file.  He reviewed the 
Veteran's claim to an in-service injury.  He reviewed the private 
medical evidence of record detailing injuries the Veteran 
incurred during his July 1989 automobile accident.  He detailed 
findings made during that treatment, such as the report of the 
subclavian steal and subsequent July 1989 surgery.  He reviewed 
statements of record supporting the Veteran.  And he concluded 
that the Veteran's "subclavian shoulder/arm disorder is less 
likely as not caused by or a result of the injury in service."  
In support of his opinion, the examiner stated that the in-
service injury claimed by the Veteran was in the lateral upper 
chest area, "which is a good distance from the take off of the 
subclavian from the aorta."    

On the other hand, the letters of record from a private physician 
and private nurse find the Veteran's in-service injury related to 
a current disorder.  In a November 2007 letter, a nurse 
practitioner indicated a review of the Veteran's medical records, 
and stated that "I do believe that his diagnosis of left 
subclavian steel was most likely related to an injury he suffered 
while in the Army[.]"  The private physician stated in his 
February 2010 opinion that the Veteran's "left upper extremity 
weakness and disability was a direct result following the injury 
he received while on active duty."   
   
The Board has also reviewed the statements of two lay witnesses.  
The Veteran asserts in multiple statements of record a 
relationship between the in-service lifting injury and the artery 
disorder/left upper extremity disorder noted in 1989.  In a lay 
statement received in July 2007, moreover, a fellow service 
member states that he remembers the Veteran's left upper 
extremity being injured during service.  

Following a review of the evidence of record, the Board finds the 
evidence counter to the Veteran's claim to be of more probative 
value than that in favor of the Veteran.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  

The lay evidence from the Veteran and the fellow service member 
is not persuasive or of probative value.  Lay testimony is 
competent to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology).  The issue in this matter is wholly 
medical in nature, and not one capable of lay observation.  In 
short, even assuming the Veteran hurt his left shoulder during 
service (this assumption is strengthened by the other lay 
witness), he is not competent to comment on whether that injury 
in the early 1960s relates to a subclavian disorder that 
manifested over 25 years later following an automobile accident.  

Likewise, the Board finds the private opinions of limited 
probative value.  Each letter provides a conclusory statement of 
medical causation unaccompanied by a discussion of the medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber happens 
to be a medical professional).  Moreover, neither private opinion 
is supported by a rationale, and thus neither provides the 
required degree of medical certainty for service connection.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  These opinions 
carry little evidentiary weight because each is "... unsupported 
and unexplained...."  Bloom, 12 Vet. App. at 187.  

By contrast, the November 2009 VA examiner discussed the medical 
evidence and supported his medical finding with a rationale - 
that the Veteran's reported and claimed in-service injury would 
not have affected another part of his body, the subclavian 
region.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion).

As such, the Board finds the November 2009 opinion of more 
probative value than the two letters from medical professionals, 
and the lay statements.  

The Board notes moreover that the objective evidence of record 
supports the November 2009 opinion.  The Veteran's service 
treatment records do not refer to an injury to his upper left 
extremity region.  His September 1964 separation report of 
medical history is negative for a left upper extremity disorder, 
or a disorder in the subclavian region.  In that report the 
Veteran indicated specifically no shoulder disorder or injury.  
The September 1964 separation report of medical examination is 
negative for disorders of the shoulder and chest areas.  That 
report found the Veteran's upper extremities and chest to be 
normal.  The earliest medical evidence of record of the 
subclavian/shoulder disorder is noted in 1989, over 25 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection).  
The Veteran did not claim service connection for this disorder 
until August 2006, which is over 41 years following discharge 
from service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  And the November 1989 
letter of record, which apparently forms the basis to the 
Veteran's theory of entitlement here, does not support the claim 
to nexus here.  As indicated, the letter noted the left upper 
extremity angiogram, which showed an occlusion of the left 
subclavian artery at its origin.  This letter states "this was 
felt to be old."  This letter does not indicate a relationship 
to service that ended over 25 years earlier.  

Hence, based on a review of the record, the Board finds the 
preponderance of the evidence against the Veteran's claim to 
service connection for a left subclavian shoulder/arm disorder.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against the 
claim).  

Cardiac Arrest, Hernia, Paralyzed Right Hemi Diaphragm, 
Vagus Nerve Disorder 	

The Veteran claims that heart, hernia, diaphragm, and vagus nerve 
disorders should be service connected.  He claims that these 
disorders have been caused by his left subclavian shoulder/arm 
disorder. 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.  

In this matter, service connection is not warranted on a 
secondary basis simply because the Veteran is not service 
connected for the requisite underlying disorder - left subclavian 
shoulder/arm disorder.  As such, secondary service connection is 
not warranted under 38 C.F.R. § 3.310 for heart, hernia, 
diaphragm, or vagus nerve disorders.  

The Board also finds service connection on either a direct or a 
presumptive basis unwarranted here.  Direct service connection 
would be unwarranted because the Veteran's service treatment 
records are negative for all of these disorders, evidence 
indicates onset of these disorders many years after service, and 
no medical evidence of record relates any of these disorders to 
service.  See 38 C.F.R. § 3.303; see also Pond, supra.  

With regard to presumptive service connection, the Board notes 
that certain disorders, such as heart disorders, will be presumed 
to have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.307, 3.309.  A finding of presumptive service 
connection would be unwarranted here as well as there is no 
evidence of record indicating that any of the disorders addressed 
here manifested prior to October 1965, one year following 
separation from active service.  Rather, the earliest evidence of 
any of these disorders is found in the late 1980s.  

Hence, the Board must find the preponderance of the evidence 
against the Veteran's claims to service connection for heart, 
hernia, diaphragm, and vagus nerve disorders.  See Alemany, 
supra.    

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












(CONTINUED ON NEXT PAGE)





ORDER

1.  Service connection for a left subclavian shoulder/arm 
disorder is denied.  

2.  Service connection for cardiac arrest is denied.  

3.  Service connection for a hernia disorder is denied.

4.  Service connection for paralyzed right hemi diaphragm 
disorder is denied.  

5.  Service connection for a vagus nerve disorder with left vocal 
cord palsy is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


